             Case 2:15-cv-05642-CAS-JC Document 515-2 Filed 01/21/20 Page 1 of 2 Page ID
                                             #:11056


              1
              2
              3
              4
              5
              6
              7
              8
              9
             10
             11                      UNITED STATES DISTRICT COURT
             12        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
             13 MARCUS GRAY (p/k/a FLAME), et            CASE NO. 2:15-cv-05642-CAS (JCx)
                al.,
             14                                          Honorable Christina A. Snyder
                           Plaintiffs,                   [PROPOSED] ORDER GRANTING
             15
                       v.                                DEFENDANTS’ EX PARTE
             16                                          APPLICATION FOR LEAVE TO
                KATHERYN ELIZABETH HUDSON                FILE EVIDENTIARY
             17 (p/k/a KATY PERRY), et al.,              OBJECTIONS TO PLAINTIFFS’
                                                         REPLY EVIDENCE IN SUPPORT
             18             Defendants.                  OF THEIR PREJUDGMENT
                                                         INTEREST MOTION
             19                                          Date:       March 16, 2020
                                                         Time:       10:00 a.m.
             20                                          Courtroom: 8D – 8th Fl., First Street
             21                                          Filed:   July 1, 2014
                                                         Trial:   July 17, 2019
             22
             23
             24
             25
             26
             27
             28

11810855.1
                          [PROPOSED] ORDER GRANTING DEFENDANTS’ EX PARTE APPLICATION
             Case 2:15-cv-05642-CAS-JC Document 515-2 Filed 01/21/20 Page 2 of 2 Page ID
                                             #:11057


              1                               [PROPOSED] ORDER
              2        The Court has considered the Ex Parte Application filed by Defendants
              3 seeking leave to file evidentiary objections to the December 27, 2019 Declaration
              4 of Michael Kahn (the “Kahn Declaration,” ECF 510). After consideration of the
              5 Application, and for good cause shown, the Court hereby GRANTS the
              6 Application. Defendants are to file the evidentiary objections attached as Exhibit 1
              7 to the Declaration of Jeffrey M. Movit as a stand-alone document.
              8
              9        IT IS SO ORDERED.
             10
             11 Dated: January     , 2020           By:
                                                          Honorable Christina A. Snyder
             12                                           Judge of the United States District Court
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                           2
11810855.1
                           [PROPOSED] ORDER GRANTING DEFENDANTS’ EX PARTE APPLICATION
